Citation Nr: 1214877	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cervical strain.  

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1975 to March 1979.  He also had subsequent periods of active duty for training and inactive duty training in the Air Force Reserve and was separated from the Air Force Reserve in June 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In correspondence in July 2008, the Veteran canceled his request for a Board hearing.  

In November 2008 and in December 2010, the Board remanded the claims for further development.  Additional evidentiary development is still needed.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

On the claim of service connection for cervical strain, the Reserve records show that on June 30, 1985, the Veteran had emergency treatment for head trauma.  In June 1987, the Veteran was seen for follow-up for a cervical strain, which he had incurred on May 8, 1987.  

In November 2008 and in December 2010, the Board remanded the claims to verify the Veteran's periods of active duty for training and inactive duty training in the Air Force Reserve in 1987.  



As VA will make as many requests as necessary to obtain relevant Federal records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, further development under the duty to assist is needed. 38 C.F.R. § 3.159(c)(2). 

On the claim of service connection for a low back disability, active duty service treatment records show that in April 1978, the Veteran complained of low back pain for one year.  X-rays of the lumbosacral spine in April 1978 showed spina bifida occulta involving the S1 segment.  Reserve treatment records also document complaints of, and treatment for, low back pain, diagnosed in September 1996 as mild scoliosis; and in 1997 the Veteran was disqualified from the Reserves due, in part, to chronic back pain.  

Private treatment records dated in September 1997show that the Veteran had received emergency room treatment for neck and back pain in the previous month after a motor vehicle accident.  The records also show that the Veteran had sustained a workplace injury in September 1997.  The emergency room records, records of motor vehicle accident, and records for the claim for Workers' Compensation have not been requested.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate federal custodian a copy of the Veteran's Order to active duty for training in May 1987.  Also, request a copy of the Veteran's pay records relating to active duty for training in May 1987. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records pertaining to a vehicle accident and medical treatment in about August 1997 and medical records, pertaining to Workers' Compensation for a workplace accident in 1997. 

3.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans; Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


